                                                                                      Case 4:18-cv-05755-YGR Document 36 Filed 09/10/19 Page 1 of 8



                                                                                1   DALE L. ALLEN, JR., State Bar No. 145279
                                                                                    dallen@aghwlaw.com
                                                                                2   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                3   PHILIP J. DOWNS, JR., State Bar No. 302939
                                                                                    pdowns@aghwlaw.com
                                                                                4   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                5   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                6   Facsimile:     (415) 813-2045

                                                                                7   Attorneys for
                                                                                    BAY AREA RAPID TRANSIT, CARLOS ROJAS,
                                                                                8   JOSEPH MATEU III

                                                                                9                                UNITED STATES DISTRICT COURT
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                              NORTHERN DISTRICT OF CALIFORNIA
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                                        OAKLAND DIVISION

                                                                               12   YOLANDA BANKS-REED, individually;              Case No. 4:18-cv-05755-YGR
                                                                                    S.A.T., a minor, by and through her
                                                                               13   Guardian ad Litem Ciara Turner,                DEFENDANTS BAY AREA RAPID TRANSIT,
                                                                                    individually and as successor-in-interest to   CARLOS ROJAS, AND JOSEPH MATEU III’S
                                                                               14   Decedent SAHLEEM TINDLE; S.I.T., a             SUPPORTING SEPARATE STATEMENT OF
                                                                                    minor, by and through his Guardian ad          FACT (F.R.C.P. 56)
                                                                               15   Litem Ciara Turner, individually, as
                                                                                    successor-in-interest to Decedent              Hon. Yvonne Gonzalez Rogers
                                                                               16   SAHLEEM TINDLE; THE ESTATE OF
                                                                                    SAHLEEM TINDLE, by and through its             Date:    October 22, 2019
                                                                               17   administrator LARON MAYFIELD,                  Time:    2:00 p.m.
                                                                                                                                   Ctrm:    1 – 4th Floor
                                                                               18                         Plaintiff,
                                                                                                                                   Trial:   February 3, 2020
                                                                               19          v.

                                                                               20   BAY AREA RAPID TRANSIT, a
                                                                                    municipal corporation; CARLOS ROJAS,
                                                                               21   individually and in his official capacity as
                                                                                    Chief of Police for BAY AREA RAPID
                                                                               22   TRANSIT police department; JOSEPH
                                                                                    MATEU III, individually and in his official
                                                                               23   capacity as a police officer for BAY
                                                                                    AREA RAPID TRANSIT police
                                                                               24   department; and, BAY AREA RAPID
                                                                                    TRANSIT police officers DOES 1-50,
                                                                               25   inclusive,

                                                                               26                          Defendants.

                                                                               27

                                                                               28
                                                                                                                                                                          MSJ-SSSF
                                                                                                                                     1                           4:18-CV-05755-YGR

                                             336173.1
                                                                                        Case 4:18-cv-05755-YGR Document 36 Filed 09/10/19 Page 2 of 8



                                                                                1            Consistent with the Court’s Standing Order, this is Defendants’ Supporting Separate

                                                                                2   Statement of undisputed material facts. The facts set forth below relate to the following:

                                                                                3            1.       Issue No. 1: Whether Sgt. Mateu’s use of force was objectively reasonable under

                                                                                4   the totality of the circumstances.1

                                                                                5            If the Court finds a question of triable fact as to Issue No. 1, Defendants’ alternatively

                                                                                6   seek summary adjudication of Plaintiff’s federal claims on qualified immunity grounds on the

                                                                                7   same facts.

                                                                                8            2.       Issue No. 2: Whether there is Monell liability (assuming a triable issue is found as

                                                                                9   to Issue No. 1).
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10            Defendants refer to video evidence citing the min:sec run time on the player, and the
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   corresponding T:Hr:Min:Sec time stamp on the recording, located immediately to the right of

                                                                               12   “T00:” (e.g., Ex. “A” begins at 00:00 run time, and timestamp T00(hr):36(min):21(sec)Z).
                                                                                                          Moving Party’s Undisputed Material Facts           Opposing Party’s
                                                                               13   Issue No.                        and Supporting Evidence             Response and Supporting
                                                                               14                                                                                Evidence
                                                                                    All Issues            Fact 1. On January 3, 2018 at around 4:39
                                                                               15   (predicate factual    p.m. BART police officer Sergeant Mateu
                                                                                    background)           was on duty at the West Oakland BART
                                                                               16                         Station, in full police uniform, with a
                                                                                                          uniform-worn camera (which recorded the
                                                                               17
                                                                                                          incident).
                                                                               18
                                                                                                              Ex. “A” at 00 min : 00 sec, T00:36:21Z;
                                                                               19                             Mateu Deposition, attached as Ex. “B” to
                                                                                                              Downs Decl., at 53:13 – 58:16.
                                                                               20
                                                                               21   Issue No. 1:              Fact 2. At this time, Sgt. Mateu was a 13 year
                                                                                    (Plaintiffs cannot        veteran of the BART police department.
                                                                               22   establish
                                                                                    unreasonable              Mateu Dep. at 9:13 – 16.
                                                                               23   force)
                                                                                    Issue No. 1               Fact 3. At this time, Sgt. Mateu had prior
                                                                               24                             experience responding to incidents that
                                                                               25                             involved guns, as well as arresting people
                                                                                                              who had guns.
                                                                               26
                                                                               27   1
                                                                                     The facts linked to Issue No. 1 are dispositive to the entire complaint including Plaintiffs’ negligence claim (which
                                                                               28   encompasses analysis of Sgt. Mateu’s pre-shooting conduct).
                                                                                                                                                                                             MSJ-SSSF
                                                                                                                                              2                                     4:18-CV-05755-YGR

                                             336173.1
                                                                                      Case 4:18-cv-05755-YGR Document 36 Filed 09/10/19 Page 3 of 8



                                                                                1
                                                                                                    Mateu Dep. at 58:17 – 23.
                                                                                2   Issue No. 1     Fact 4. As Sgt. Mateu contacted a possible
                                                                                3                   fare evader inside the station, a loud “pop!” is
                                                                                                    heard.
                                                                                4
                                                                                                    Ex. A at 03:18, T00:39:40Z
                                                                                5
                                                                                    Issue No. 1     Fact 5. Following the first “pop!” civilians
                                                                                6
                                                                                                    begin running. Within the next six seconds a
                                                                                7                   second loud “pop!” is heard.

                                                                                8                   Ex. A at 03:18 –24, T00:39:40 – 46Z
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    Issue No. 1     Fact 6. After the second “pop!” Sgt. Mateu
                                                                               10                   saw patrons run into the station. Sgt. Mateu
                                                                                                    asked “what happened”. A patron can be
                                           180 Montgomery Street, Suite 1200




                                                                                                    heard on the video shouting “they’re
                                            San Francisco, California 94104




                                                                               11
                                                                                                    shooting” as more patrons run for cover.
                                                                               12
                                                                                                    Ex. A at 03:24 – 30, T00:39:46 – 52Z
                                                                               13                   Ex. B at 60:7 – 25.
                                                                               14
                                                                                    Issue No. 1     Fact 7. Sgt. Mateu determined the location of
                                                                               15                   the active shooter, and ran toward the gunfire.

                                                                               16                   Ex. A at 3:30 – 3:41, T00:39:52 – 40:02Z
                                                                               17
                                                                                    Issue No. 1     Fact 8. Sgt. Mateu radioed “shots fired at
                                                                               18                   West Oakland”.

                                                                               19                   Ex. A at 3:38 – 3:41, T00:40:01 – 03Z

                                                                               20   Issue No. 1     Fact 9.Within 11 seconds Sgt. Mateu reached
                                                                                                    7th Street, radioed his location “7th and
                                                                               21
                                                                                                    Chester”, and drew his firearm.
                                                                               22
                                                                                                    Ex. A at 3:52 – 53, T00:40:14 – 15Z
                                                                               23
                                                                                    Issue No. 1     Fact 10. As seen on the video, Mr. Tindle and
                                                                               24                   Mr. Newton are in a struggle on the sidewalk.
                                                                               25                   Bystanders can be seen running in multiple
                                                                                                    directions.
                                                                               26
                                                                                                    Ex. A at 3:53 – 54, T00:40:15 – 17Z
                                                                               27
                                                                                    Issue No. 1     Fact 11. Sgt. Mateu shouts “Let me see your
                                                                               28
                                                                                                                                                                MSJ-SSSF
                                                                                                                               3                       4:18-CV-05755-YGR

                                             336173.1
                                                                                      Case 4:18-cv-05755-YGR Document 36 Filed 09/10/19 Page 4 of 8



                                                                                1                   hands!”
                                                                                2                   Mr. Tindle does not surrender.
                                                                                3
                                                                                                    Ex. A at 3:54 -55, T00:40:17 - 18Z
                                                                                4
                                                                                    Issue No. 1     Fact 12. Sgt. Mateu again shouts “Let me see
                                                                                5                   your hands, now!”
                                                                                6
                                                                                                    Mr. Tindle does not surrender.
                                                                                7
                                                                                                    Ex. A at 3:55 – 56, T00:40:18 – 19Z.
                                                                                8

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    Issue No. 1     Fact 13. As of time stamp T00:40:19Z, Sgt.
                                                                                                    Mateu has nearly crossed 7th Street, Mr.
                                                                               10
                                                                                                    Tindle and Mr. Newton continue to struggle
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                   on the sidewalk, but Sgt. Mateu has not seen a
                                                                                                    gun yet.
                                                                               12
                                                                                                    Ex. B at 76:1 – 78:5; in reference to
                                                                               13                   Plaintiffs’ Expert Gregg Stutchman enhanced,
                                                                               14                   slow-motion, motion-stabilized video,
                                                                                                    attached by Plaintiffs’ counsel to Sgt. Mateu’s
                                                                               15                   deposition as an exhibit, a true and correct
                                                                                                    copy of which is attached to Downs Decl. as
                                                                               16                   Ex. “C”.
                                                                               17                   Ex. A & C at T00:40:19Z
                                                                               18   Issue No. 1     Fact 14. Sgt. Mateu continuously shouts
                                                                                                    commands for both men to show their hands
                                                                               19
                                                                                                    Ex. A 3:56 – 4:02, T00:40:19 – 20Z
                                                                               20
                                                                                    Issue No. 1     Fact 15. At T00:40:20Z, Mr. Newton’s left
                                                                               21
                                                                                                    hand is visible. Mr. Tindle is on the ground on
                                                                               22                   his left side, as Mr. Newton moves his body
                                                                                                    away from where Mr. Tindle’s hands are.
                                                                               23
                                                                                                    Ex. A 3:58 – 59, T00:40:20 – 21Z
                                                                               24   Issue No. 1     (Defendants incorporate herein Facts 1 – 15
                                                                                                    as the totality of the circumstances up to this
                                                                               25
                                                                                                    point).
                                                                               26
                                                                                                    Fact 16. At T00:40:22, Sgt. Mateu sees a gun
                                                                               27                   in Mr. Tindle’s left hand. At this time, Mr.
                                                                                                    Tindle is on his left side on the sidewalk.
                                                                               28
                                                                                                                                                               MSJ-SSSF
                                                                                                                               4                      4:18-CV-05755-YGR

                                             336173.1
                                                                                      Case 4:18-cv-05755-YGR Document 36 Filed 09/10/19 Page 5 of 8



                                                                                1
                                                                                                    Ex. A at 04:00, T00:40:22Z
                                                                                2                   Ex. B at 78:6 – 79:12;
                                                                                3                   Ex. C at 00:26, T00:40:22Z

                                                                                4   Issue No. 1     Fact 17. At T00:40:23Z, the video shows the
                                                                                                    gun is in Mr. Tindle’s left hand.
                                                                                5
                                                                                                    Mr. Tindle has not surrendered.
                                                                                6

                                                                                7                   Sgt. Mateu shouts commands and holds fire.

                                                                                8                   Ex. A at 4:01, T00:40:23Z

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                    Issue No. 1     Fact 18. In less than 2 seconds, Mr. Tindle
                                                                                                    repositions himself against Mr. Newton:
                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                   The video shows Mr. Tindle roll his body
                                                                                                    over as his right elbow comes up, pulling the
                                                                               12                   gun closer to himself, out of view of the
                                                                                                    camera. Mr. Tindle continues the maneuver in
                                                                               13                   one, uninterrupted movement, going from
                                                                               14                   laying on his left side, to getting up to his
                                                                                                    knees, concealing his hands, and turning into
                                                                               15                   Mr. Newton.

                                                                               16                   Mr. Tindle has not surrendered at this point.
                                                                               17                   Sgt. Mateu continues to hold fire.
                                                                               18
                                                                                                    Ex. A at 4:01 – 4:02, T00:40:24Z
                                                                               19                   Ex. B at 71: 17 – 72:17

                                                                               20   Issue No. 1     Fact 19. In that space, Sgt. Mateu concluded
                                                                                                    Mr. Tindle transferred the gun to his right
                                                                               21
                                                                                                    hand.
                                                                               22
                                                                                                    Ex. B at 70:16 – 72:17.
                                                                               23
                                                                                    Issue No.       Fact 20. In less than one second, i.e. the
                                                                               24                   interval between T00:40:24 and T00:40:25,
                                                                                                    the video shows Mr. Tindle on both his knees,
                                                                               25
                                                                                                    and he continues turning toward Mr. Newton.
                                                                               26                   Both of Mr. Tindle’s hands remain concealed.

                                                                               27                   Mr. Tindle has not surrendered.
                                                                               28
                                                                                                                                                             MSJ-SSSF
                                                                                                                               5                    4:18-CV-05755-YGR

                                             336173.1
                                                                                      Case 4:18-cv-05755-YGR Document 36 Filed 09/10/19 Page 6 of 8



                                                                                1                   Sgt. Mateu continues to shout commands, and
                                                                                                    hold fire.
                                                                                2

                                                                                3                   Ex. A at 4:03, T00:40:25Z

                                                                                4   Issue No. 1     Fact 21. Sgt. Mateu never saw Mr. Newton
                                                                                                    “hold the gun” or have “complete possession
                                                                                5                   of the gun”; further, Sgt. Mateu never heard
                                                                                                    the gun drop, and never saw Mr. Tindle throw
                                                                                6
                                                                                                    the gun.
                                                                                7
                                                                                                    Ex. B at 71:22 – 72:17.
                                                                                8   Issue No. 1     Fact 21. In less than one second, Mr. Tindle
                                                                                                    moves his left hand (which is empty) into
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                    view, with his left elbow bent, while he keeps
                                                                                                    his right hand and arm concealed in front of
                                                                               10
                                                                                                    his body as he turns toward Mr. Newton.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                                    Ex. A at 4:03, T:00:40:25Z
                                                                               12                   Still frame images disclosed with Mr.
                                                                                                    Stutchman’s Rule 26 Report, frames #315 -
                                                                               13                   #320, attached as Ex. D to Downs Decl.
                                                                               14
                                                                                    Issue No. 1     Fact 22. Within a fraction of the same one
                                                                               15                   second period, Sgt. Mateu fires the first shot.

                                                                               16                   Ex. A at 4:03, T:00:40:25Z
                                                                               17
                                                                                    Issue No. 1     Fact 23. Sgt. Mateu fires the next two shots
                                                                               18                   over the next approximate half-second space.

                                                                               19                   Sgt. Mateu reassesses the threat, and ceases
                                                                                                    firing when he sees the gun fall from Mr.
                                                                               20                   Tindle’s right hand, and land on the ground.
                                                                               21
                                                                                                    Ex. A at 4:03 – 04, T:00:40:25 – 26Z
                                                                               22                   Ex. B at 101:11 – 105:24.
                                                                                    Issue No. 1     Fact 24. The video shows as Mr. Tindle falls
                                                                               23                   away, the magazine drops from the gun and
                                                                                                    lands on the ground. As Mr. Tindle continues
                                                                               24                   falling away, the gun drops from Mr. Tindle’s
                                                                                                    right hand and is visible as it falls to the
                                                                               25
                                                                                                    ground.
                                                                               26
                                                                                                    Mr. Tindle then raises his hands in the air for
                                                                               27                   the first time in surrender. T:00:40:26-27Z
                                                                               28
                                                                                                                                                               MSJ-SSSF
                                                                                                                               6                      4:18-CV-05755-YGR

                                             336173.1
                                                                                      Case 4:18-cv-05755-YGR Document 36 Filed 09/10/19 Page 7 of 8



                                                                                1                         Ex. A at 4:04 – 05, T00:40:26 – 27Z
                                                                                                          Ex. B at 101:14 – 102:23
                                                                                2

                                                                                3   Issue No. 1           Fact 25. Mr. Tindle had seven-to-eight
                                                                                                          seconds to comply with Sgt. Mateu’s
                                                                                4                         commands.

                                                                                5                         Fact No.’s 11 – 20
                                                                                6
                                                                                    Issue No. 1           Fact 26. Sgt. Mateu less than three seconds to
                                                                                7                         decide whether to shoot from when he first
                                                                                                          saw Mr. Tindle with the gun in his hand.
                                                                                8
                                                                                                          Fact No.’s 16 – 22.
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                                                                    Issue No. 1           Fact 27. Sgt. Mateu had less than one second
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11                         to decide whether to shoot after Mr. Tindle
                                                                                                          repositioned himself against Mr. Newton.
                                                                               12
                                                                                                          Fact No.’s 18 – 22.
                                                                               13

                                                                               14   Issue 2:              Fact 28. BART Police Department training
                                                                                                          meets or exceeds P.O.S.T. requirements.
                                                                               15   No Monell liability
                                                                                                          Declaration of Paul Kwon at ¶¶ 1 - 12
                                                                               16
                                                                                    Issue 2:              Fact 29. BART official policies regarding the
                                                                               17
                                                                                                          Use of Force – and regarding the investigation
                                                                               18                         of reported instances of force, and citizens’
                                                                                                          complaints – follow Lexipol.
                                                                               19
                                                                                                          Kwon Decl. at ¶¶4, 13 - 17
                                                                               20
                                                                                    Issue 2:              Fact 30. At the time of the incident, Sgt.
                                                                               21
                                                                                                          Mateu’s training complied with P.O.S.T.
                                                                               22                         requirements.

                                                                               23                         Kwon Decl. at ¶9
                                                                               24   Issue 2:              Fact 31. At the time of the incident, and still,
                                                                               25                         BART has internal policies, practices and
                                                                                                          procedures to investigate citizen’s complaints,
                                                                               26                         to include those relating to use of force
                                                                                                          instances, in accordance with Cal. Pen Code
                                                                               27                         §835
                                                                               28
                                                                                                                                                                      MSJ-SSSF
                                                                                                                                     7                       4:18-CV-05755-YGR

                                             336173.1
                                                                                      Case 4:18-cv-05755-YGR Document 36 Filed 09/10/19 Page 8 of 8



                                                                                1                         Kwon Decl. at ¶¶13 - 17
                                                                                2   Issue 2:              Fact 32. Following the incident, Oakland
                                                                                3                         Police Department and the District Attorney
                                                                                                          for Alameda County conducted separate
                                                                                4                         investigations of the incident. Both entities
                                                                                                          found that Sgt. Mateu acted properly, and
                                                                                5                         committed no wrongdoing.
                                                                                6
                                                                                                          Declaration by Kevin Franklin
                                                                                7   Issue 2:              Fact 33. BART reviewed the Oakland Police
                                                                                                          and Alameda County investigations; and
                                                                                8                         consistent with BART policy and practice,
                                                                                                          opened an internal investigation pending the
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                          disposition of this civil matter.
                                                                               10
                                                                                                           Declaration by Kevin Franklin
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   Issue 2:              Fact 34. At the time of the incident, Sgt.
                                                                                                          Mateu had no sustained use of force
                                                                               12                         complaints against him.
                                                                               13                         Kwon Decl. at ¶17
                                                                               14   END                   END                                                 END

                                                                               15

                                                                               16                                     Attestation by Dale L. Allen, Jr.

                                                                               17          In accordance with the Court’s requirements as set forth in its Standing Order at pp.7

                                                                               18   ¶9(c)(4), I attest that the evidence cited herein fairly and accurately supports the facts as

                                                                               19   asserted.
                                                                                                                                    Respectfully submitted,
                                                                               20
                                                                                    Dated: September 10, 2019                       ALLEN, GLAESSNER,
                                                                               21                                                   HAZELWOOD & WERTH, LLP

                                                                               22
                                                                                                                                   By:     /s/ Dale L. Allen, Jr.
                                                                               23                                                         DALE L. ALLEN, JR.
                                                                                                                                          PHILIP J. DOWNS, JR.
                                                                               24                                                         Attorneys for BAY AREA RAPID TRANSIT,
                                                                                                                                          CARLOS ROJAS, JOSEPH MATEU III
                                                                               25

                                                                               26
                                                                               27

                                                                               28
                                                                                                                                                                              MSJ-SSSF
                                                                                                                                      8                              4:18-CV-05755-YGR

                                             336173.1
